                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

BOARD OF TRUSTEES OF THE OMAHA
CONSTRUCTION INDUSTRY PENSION
PLAN,                                                                8:18CV366

              Plaintiff/Counter Defendant,                       AMENDED
                                                          CASE PROGRESSION ORDER
      vs.

MCGILL RESTORATION, INC.,


              Defendant/Counter-Claimant.

       This matter is before the Court following a telephone conference held with counsel for
the parties on November 18, 2019. In accordance with the matters discussed during the
telephone conference,

       IT IS ORDERED that Plaintiff’s motion to extend the motion to compel deadline (Filing
No. 37) is granted, and that the case progression order is amended as follows:

       1)     The trial and pretrial conference are cancelled.

       2)     The deadline to complete written discovery under Rules 33, 34, and 36 of the
              Federal Rules of Civil Procedure is December 31, 2019. Motions to compel
              discovery under Rules 33, 34, and 36 must be filed by January 14, 2020.

              Note: A motion to compel, to quash, or for a disputed protective order shall not
              be filed without first contacting the chambers of the undersigned magistrate judge
              on or before the motion to compel deadline to set a conference to discuss the
              parties’ dispute, and after being granted leave to do so by the Court.

       3)     The deposition deadline is January 31, 2020.

       4)     A status conference to dispositive motions, the pretrial conference and trial dates,
              and settlement status will be held with the undersigned magistrate judge on
              February 7, 2020, at 11:00 a.m. by telephone. Counsel shall use the
              conferencing instructions assigned to this case to participate in the conference.

       5)     The deadline for filing motions to dismiss and motions for summary judgment is
              February 28, 2020.

       6)     The deadline for filing motions to exclude testimony on Daubert and related
              grounds is February 28, 2020.
7)     The parties shall comply with all other stipulations and agreements recited in their
       Rule 26(f) planning report that are not inconsistent with this order.

8)     All requests for changes of deadlines or settings established herein shall be
       directed to the undersigned magistrate judge. Such requests will not be considered
       absent a showing of due diligence in the timely progression of this case and the
       recent development of circumstances, unanticipated prior to the filing of the
       motion, which require that additional time be allowed.


Dated this 18th day of November, 2019.
                                             BY THE COURT:

                                             s/Michael D. Nelson
                                             United States Magistrate Judge
